Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application filed 11/10/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin et al., “hereinafter Breslin” (U.S. patent Application: 20110082921) in view of Duo et al., “hereinafter Duo” (U.S. patent Application: 20200344599).

As per Claim 1, Breslin discloses a system for automatically managing a role of a node device in a mesh network (Breslin, Para.06, automatically configuring a network captured traffic distribution device communicatively coupled to a stacked topology of network captured traffic distribution devices), the system comprising: at least one processor of the node device; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Breslin, Para.79, a memory in communication with the processor, such as memory 180, Para.198, The programs comprise computer-executable instructions stored on one or more such computer-readable storage mediums accessible to the computer processor,), cause the at least one processor to:
 based on connecting the node device to a target device via a network connection, obtain status data of the target device (Breslin, Para.180, a status of a stacked topology and/or a device, such as a network captured traffic distribution device included in the stacked topology, a network communicatively coupled to the stacked topology, a network device communicatively coupled to the network, a communication device communicatively coupled to the stacked topology, a communication link included in the stacked topology, and/or an external device communicatively coupled to the stacked topology may be monitored.); 
based on the status data of the target device indicating the target device is configured as a mesh node device (Breslin, Para.89, FIG. 5C illustrates network captured traffic distribution devices 100 arranged in an exemplary complex, or mesh, stacked topology 503. Complex, or mesh, stacked topology 503 includes four network captured traffic distribution devices 100 coupled via multiple communication links 500 such that every network captured traffic distribution device 100 is communicatively coupled, directly and/or indirectly, to every other network captured traffic distribution device 100 included in stacked topology 503.), activate a virtualized operating system to operate as a mesh node operating system of the node device that configures the node device to route network traffic data to at least the target device based on a mesh network configuration (Breslin, Para.81, configuration information may be exchanged between the first and second network captured traffic distribution devices and/or between the first network captured traffic distribution device and the stacked topology of network captured traffic distribution devices. The configuration information exchanged may include, for example, instructions regarding a determination of a target destination for received captured network traffic, a pre-calculation of one or more routes for the transmission of received captured network traffic from the first network captured traffic distribution device, through the stacked topology, to a target destination, and a determination of an optimum route for the transmission of received captured network traffic from the first network captured traffic distribution device, through the stacked topology, to a target destination.); 
based on the status data of the target device indicating the target device is configured as a device that is separate from the mesh network to which the node device is connected, activate the virtualized operating system to operate as an egress node operating system of the node device that configures the node device to route network traffic data into or out of the mesh network via the network connection to the target device (Breslin, Para.63, configuration information may also include instructions regarding the determination of a target destination, such as an external device and/or an egress port resident in the network captured traffic distribution device for captured network traffic. On some occasions, configuration may relate to the pre-calculation of at least one route for the transmission of received captured network traffic from a location, such as a source of network captured network traffic, network captured traffic distribution device 100, or a port resident in network captured traffic distribution device 100, through the stacked topology, to a target destination or the retrieval of one or more pre-calculated routes from a data source such as memory 180 or an external device.).
update the mesh network configuration of the node device based on at least one of the activated virtualized operating system of the node device or the status data of the target device (Breslin, Para.11, The configuration information associated with the first network captured traffic distribution device may then be updated responsively to the exchanged configuration information and, in some cases, one or more operations may be executed according to the exchanged configuration information.); 
However Breslin does not disclose share the updated mesh network configuration to at least one other node device of the mesh network, whereby the mesh network is configured to route network traffic data between the node device and the target device based on the updated mesh network configuration.
Duo discloses share the updated mesh network configuration to at least one other node device of the mesh network, whereby the mesh network is configured to route network traffic data between the node device and the target device based on the updated mesh network configuration (Duo, para.29, Computing devices connecting to a particular mesh network and mesh nodes (mesh points or mesh portals) may be setup and configured using methods that increase security by using shared secrets or that use privileged communication pathways. These shared secrets or privileged communication pathways may be difficult or impossible to observe (snoop) or hack. For example, a particular computing device may be configured to communicate with cloud management system 110 of FIG. 1 via a secure tunnel during a configuration process that also uses a different communication technique to share information between a mesh point and a user device.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Breslin with the teachings as in Duo. The motivation for establish a secure communication session between a computing device and a computer via a first type of communication channel, may send validation information to the computing device via a second type of communication channel, and may receive the validation information from the computing via the first type of communication channel. (Duo).

With respect to Claim 8 and Claim 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Breslin in view of Duo discloses the system of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the processor to: perform one or more node device tests based on the updated mesh network configuration of the node device, wherein sharing the updated mesh network configuration to at least one other node device of the mesh network is based on results of the performed one or node device tests indicating that the node device passed one or more of the one or more node device tests (Breslin, Para.64, Configuration information may also relate to the determining an optimum route for the transmission of captured network traffic through the stacked topology to a target destination, load balancing a distribution of received captured traffic through the network captured traffic distribution device and/or stacked topology, load spreading a distribution of received captured traffic through the network captured traffic distribution device and/or stacked topology, grooming received captured traffic according to one or more criterion, filtering received captured network traffic according to one or more criterion, aggregating the received captured network traffic according to one or more criterion, and evaluating current operating conditions of the stacked topology and/or devices coupled to the stacked topology.).

With respect to Claim 9 and Claim 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Breslin in view of Duo discloses the system of claim 1, wherein the activated virtualized operating system is further configured to perform access control operations based on the updated mesh network configuration indicating that the node device should perform a firewall role (Breslin, Para.99, One or more communication devices 610 may be coupled to a network captured traffic distribution device 100 via communication link 500. Exemplary network captured traffic distribution devices 100 include network captured traffic distribution devices, network taps, network bypass devices, network fail-safe devices, link bypass appliances, and firewalls, Para.105, Gateway layer 735 may include, for example, a network cloud 760 communicatively coupled to a plurality of firewalls 755 that are communicatively coupled via a communication link, like communication link 500, to a plurality of communication infrastructure devices 620.).

With respect to Claim 10 and Claim 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 4, Breslin in view of Duo discloses the system of claim 3, wherein the access control operations include the node device filtering network traffic data received from the target device based on defined access control rules (Breslin, Para.64, filtering received captured network traffic transmitted through the stacked topology according to a criterion, aggregating received captured network traffic transmitted through the stacked topology, altering the content of received captured network traffic, truncating one or more data packets included in received captured network traffic, adding information to one or more data packets included in received captured network traffic, and subtracting information from one or more data packets included in received captured network traffic.).

With respect to Claim 11 and Claim 18 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 5, Breslin in view of Duo discloses the system of claim 1, wherein activating the virtualized operating system to operate as the egress node operating system of the node device is based on a transition from the node device performing a mesh node role to the node device performing an egress node role and further includes deactivating the virtualized operating system that is operating as the mesh node operating system of the node device to transition between a mesh node role and an egress node role (Breslin, Para.137, When the second network captured traffic distribution device is the target network captured traffic distribution device, the VLAN tag inserted at step 1225 may be removed (step 1255) by, for example, the second network captured traffic distribution device. Finally, at step 1260, the captured data packet may be transmitted towards an egress port of the second network captured traffic distribution device via which, in some embodiments, the captured data packet may be transmitted to one or more external devices. Exemplary external devices include a monitoring device, a protocol analyzer, a flight recorder, an intrusion detection system, a media analyzer, a signaling analyzer, a web analyzer, a database analyzer, a voice signaling analyzer, an IPTV analyzer, an application analyzer, a voice analyzer, a telecommunications analyzer, and a forensic analyzer. Following step 1260, process 1200 may end.).

With respect to Claim 12 and Claim 19 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 6, Breslin in view of Duo discloses the system of claim 5, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the processor to: 
based on the transition from the node device performing the mesh node role to the node device performing the egress node role, reroute internal mesh network traffic data away from the node device (Breslin, Para.51, Egress port 120 may be coupled to one or more external devices such as a monitoring device, a network analyzing device, a communication device, a protocol analyzer, a flight recorder, an intrusion detection system, a media analyzer, a signaling analyzer, a web analyzer, a database analyzer, a voice signaling analyzer, an Internet protocol television (IPTV) analyzer, an application analyzer, a voice analyzer, a telecommunications analyzer, and a forensic analyzer via a communication link such as a 10/100 Ethernet cable, a 1 Gb Ethernet cable, a 10 Gb Ethernet cable, a copper cable, a fiber optic cable and/or any combination thereof.); and provide an external network port of the target device to the mesh network via the updated mesh network configuration (Breslin, Para.63, configuration information may also include instructions regarding the determination of a target destination, such as an external device and/or an egress port resident in the network captured traffic distribution device for captured network traffic. On some occasions, configuration may relate to the pre-calculation of at least one route for the transmission of received captured network traffic from a location, such as a source of network captured network traffic, network captured traffic distribution device 100, or a port resident in network captured traffic distribution device 100, through the stacked topology, to a target destination or the retrieval of one or more pre-calculated routes from a data source such as memory 180 or an external device.).

With respect to Claim 13 and Claim 20 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 7, Breslin in view of Duo discloses the system of claim 1, wherein connecting the node device to the target device includes: 
enabling a network port of the node device via which the network connection is established (Breslin, Para.77, Bidirectional port list 385 may include selectable options for one or more bidirectional ports included in the network captured traffic distribution device and egress/monitor port list 390 may include a list of egress/monitor ports included in the network captured traffic distribution device and/or an additional network captured traffic distribution devices available or connected to network topology.); sending a status inquiry message to the target device via the network connection (Breslin, Para.196, the automatic exchange of configuration information of step 2215 may include the transmission of a request from the first to the second network captured traffic distribution device for a portion of the configuration information associated with the second network captured traffic distribution device. The first network captured traffic distribution device may then receive the requested configuration information responsively to the transmitted request.); and wherein obtaining the status data of the target device is based on the target device responding to the status inquiry message (Breslin, Para.70, GUI 300 that includes a status summary for three network captured traffic distribution devices like network captured traffic distribution device 100 that are included in a stacked topology. At the top of GUI 300 is a dialog box 305 indicating an exemplary IP address for one of the network captured traffic distribution devices included in the stacked topology. Window 310 includes information relevant to the stacked topology such as an interactive menu 315 of options and/or functions available via GUI 300 and an interactive list 320 of network captured traffic distribution devices included in the stacked topology.);

With respect to Claim 14 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449